DETAILED ACTION
Acknowledgements
This communication is in response to the RCE filed on the 11th of May of 2020 and in response to telephone communications with the Attorney of Record on 6th of January of 2021 (hereinafter “January Communication”).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears as follows: 
1. (Currently Amended) A method of securely obtaining information captured by an information handling device, the method comprising:
receiving, from an application provided by an application provider and installed on the information handling device of a user, a request to access a service within the application and provided by a service provider, wherein the service comprises a component of the application for operation of the application, wherein the application provider provides payment to the service provider for use of the service within the application;
providing, from the service provider and to the application, access to the requested service, wherein the access to the requested service occurs before receipt of a payment to the service provider from the application provider; and
receiving, at the service provider and from the application provider, payment for providing access to the requested service, wherein, responsive to receiving permission from the user accessing the application, the permission allowing for transmitting 
the information being received via:
sending, from the application to a data collection program installed on the information handling device and associated with the service provider, a context information request, wherein the context information request comprises a request for context information associated with the information handling device; 
receiving permission from the user for transmitting context information from the information handling device to the service provider via the data collection program, wherein the context information comprises a context packet comprising a sample of data available from the information handling device;
sending, responsive to receiving a request from the data collection program, from the service provider context information, wherein the request comprises at least one suggestion for context information to be provided by the information handling device and wherein the at least one suggestion for the context information is based on the context information transmitted in response to receiving the permission from the user; 
creating a covert-channel between the application and the data collection program, wherein the covert-channel transfers application inaccessible information objects between the application and the data collection program, 
receiving, at the service provider from the application responsive to the application receiving the context information from context information via the covert-channel.
2. (Original) The method of claim 1, wherein the information being received from the information handling device further comprises identifying a value of the received information.
3. (Original) The method of claim of claim 2, wherein the at least a portion of the payment credited as received via received information is based on the identified value of the received information. 
4. (Original) The method of claim 1, wherein the information being received from the information handling device further comprises receiving, from the application, a context information response comprising context information associated with at least one characteristic of the information handling device.
5. (Currently Amended) The method of claim 4, wherein the context information comprises context information received by the application from [[a]] the data collection program installed on the information handling device.
6. (Original) The method of claim 4, wherein the context information comprises context information associated with at least one characteristic of the information handling device.
(Original) The method of claim 6, wherein the at least one characteristic is at least one of: user history, location, a user activity, time, and connection. 
8. (Cancelled) 
9. (Original) The method of claim 1, wherein the information being received from the information handling device further comprises identifying possible information that can be captured at the information handling device; and
wherein the at least one suggestion for information is further based on the identified possible information.
10. (Original) The method of claim 1, wherein the context information request comprises an encrypted context information request.
11. (Currently Amended) An apparatus for securely obtaining information captured by an information handling device, the apparatus comprising:
a data collection program of the apparatus;
a digital service provided by a service provider at an application of the apparatus;
at least one processor; and
a computer readable storage medium operatively coupled to the at least one processor and having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising:
computer readable program code configured to receive, from an application provided by an application provider and installed on the information handling device of a user, a request to access the service within the application and provided by a service 
computer readable program code configured to provide, from the service provider and to the application, access to the requested service, wherein the access to the requested service occurs before receipt of a payment to the service provider from the application provider; and
computer readable program code configured to receive, at the service provider and from the application provider, payment for providing access to the requested service, wherein, responsive to receiving permission from the user accessing the application, the permission allowing for transmitting information from the information handling device of the user, sending a request to install the data collection program and receiving, via the data collection program, information regarding the user from the information handling device as a credit for at least a portion of the payment to be made by the application provider;
the information being received via:
sending, from application to a data collection program installed on the information handling device and associated with the service provider, a context information request, wherein the context information request comprises a request for context information associated with the information handling device;
receiving permission from the user for transmitting context information from the information handling device to the service provider via the data 
sending, responsive to receiving a request from the data collection program, from the service provider via the data collection program and to the application, a request for context information, wherein the request comprises at least one suggestion for context information to be provided by the information handling device and wherein the at least one suggestion for the context information is based on the context information transmitted in response to receiving the permission from the user; 
creating a covert-channel between the application and the data collection program, wherein the covert-channel transfers application inaccessible information objects between the application and the data collection program, wherein the application inaccessible information objects comprise information objects of the information handling device the application cannot access without the permission from the user; and
receiving, at the service provider and from the application responsive to the application receiving the context information from context information via the covert-channel.
12. (Currently Amended) A computer program product for securely obtaining information captured by an information handling device, the computer program product comprising:

computer readable program code configured to receive, from an application provided by an application provider and installed on the information handling device of a user, a request to access the service within the application and provided by a service provider, wherein the service comprises a component of the application for operation of the application, wherein the application provider provides payment to the service provider for use of the service within the application;
computer readable program code configured to provide, from the service provider and to the application, access to the requested service, wherein the access to the requested service occurs before receipt of a payment to the service provider from the application provider; and
computer readable program code configured to receive, at the service provider and from the application provider, payment for providing access to the requested service, wherein, responsive to receiving permission from the user accessing the application, the permission allowing for transmitting information from the information handling device of the user, sending a request to install the data collection program and receiving, via the data collection program, information regarding the user from the information handling device as a credit for at least a portion of the payment to be made by the application provider;
the information being received via:

receiving permission from the user for transmitting context information from the information handling device to the service provider via the data collection program, wherein the context information comprises a context packet comprising a sample of data available from the information handling device;
sending, responsive to receiving a request from the data collection program, from the service provider via the data collection program and to the application, a request for context information, wherein the request comprises at least one suggestion for context information to be provided by the information handling device and wherein the at least one suggestion for the context information is based on the context information transmitted in response to receiving the permission from the user; 
creating a covert-channel between the application and the data collection program, wherein the covert-channel transfers application inaccessible information objects between the application and the data collection program, wherein the application inaccessible information objects comprise information objects of the information handling device the application cannot access without the permission from the user; and
responsive to the application receiving the context information from context information via the covert-channel.
13. (Original) The computer program product of claim 12, wherein the information being received from the information handling device further comprises identifying a value of the received information and wherein the at least a portion of the payment credited as received via received information is based on the identified value of the received information. 
14. (Original) The computer program product of claim 12, wherein the information being received from the information handling device further comprises receiving, from the application, a context information response comprising context information associated with at least one characteristic of the information handling device.
15. (Currently Amended) The computer program product of claim 14, wherein the context information comprises context information received by the application from [[a]] the data collection program installed on the information handling device.
16. (Original) The computer program product of claim 14, wherein the context information comprises context information associated with at least one characteristic of the information handling device.
17. (Original) The computer program product of claim 16, wherein the at least one characteristic is at least one of: user history, location, a user activity, time, and connection.
18. (Cancelled)
(Original) The computer program product of claim 12, wherein the information being received from the information handling device further comprises identifying possible information that can be captured at the information handling device; and
wherein the at least one suggestion for information is further based on the identified possible information.
20. (Cancelled)
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 1, 5, 11, 12 and 15 has been amended as discussed in the January Communication.
Claims 8, 18 and 20 are confirmed to be canceled.
Claims 1-7, 9-17 and 19 are pending in the application.

Reasons for Allowance
Claims 1-7, 9-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Chang (US 2015/0181409, hereinafter "Chang")
Bals (US 2017/0034248, hereinafter "Bals")
Harrison (US 2014/0289315, hereinafter "Harrison")
Styslinger (US 2005/0138426, hereinafter "Styslinger").
The art of Chang generally discloses methods and systems are configured for accessing content supported wireless communications services. A method for obtaining non-subscription access to a network may include sending a request to access a network, and determining if subscription access to the network was granted. When subscription access is not granted, the method may further include receiving terms for non-subscription access to the network upon determining subscription access was not granted, determining if the received terms for non-subscription access were accepted, and then receiving advertising content and non-subscription access to the network in response to determining the terms for non-subscription access were accepted.
The art of Bals generally discloses an interface receives a request for data services from a consumer, wherein the consumer comprises one of a financial institution and a credit bureau and the request for data services comprises at least one of a request for financial data and a request for metadata. A processor determines whether the request requires data publication. When the request requires data publication, the processor extracts data from one of a plurality of domains, wherein the domain stores data and metadata associated with the financial institution. The processor automatically transforms the data into a standard format. The processor automatically extracts metadata associated with the data. The processor further automatically receives the data and the metadata from the interface. A memory is communicatively coupled to the processor and is operable to automatically store the data and the metadata, wherein the data and the metadata are stored separately. The processor links the consumer with the data. The interface communicates the data to the consumer.
The art of Harrison generally discloses a method, apparatus, and system related to relevancy improvement through targeting of information based on data gathered from a networked device associated with a security sandbox of a client device are disclosed. In one embodiment, a system may comprise a networked device, a relevancy-matching server, and a client device. The networked device may be configured to generate a preliminary data and/or a primary data associated with a user and automatically announce a sandbox-reachable service of the networked device to a discovery module. The relevancy-matching server may be configured to match a targeted data with the primary data based on a relevancy factor associated with the user. The client device may be configured to automatically process an identification data of the networked device and/or the sandbox-reachable service of the networked device from the discovery module and to automatically associate with the networked device based on the identification data. 
The art of Styslinger generally discloses a scalable method, system, and apparatus for non-intrusively auditing and improving security assessments includes capturing, storing, presenting, displaying, inspecting, monitoring, and analyzing data flow in client-server security assessments and/or network/infrastructure security assessments. The invention provides interested parties with a mechanism to non-intrusively audit in real-time the vulnerability test effort, as well as review, replay, and analyze all aspects of the security assessment during and after the test. For web application assessments, the data capture includes one of the following or some combination: an intermediary with all data passing through the intermediary; a sniffer that can passively extract all data being communicated between the application and tester; and a plurality of computing modules (e.g., software, appliances, etc.) installed in the tester environment or within the 
The references of Chang, Bals, Harrison and Styslinger disclose as previously discussed. The references, however, do not teach at least creating a covert-channel between the application and the data collection program, wherein the covert-channel transfers application inaccessible information objects between the application and the data collection program, wherein the application inaccessible information objects comprise information objects of the information handling device the application cannot access without the permission from the user. The combination of art could not be combined to reasonably teach the unique solution of a secure channel to transfer sensitive information that is used as financial compensation replacing payment from an account of an issuer.
Therefore, the claims of the instant application are not obvious over Chang, Bals, Harrison and Styslinger for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Chang, Bals, Harrison and Styslinger because a combination could not be reasonable and the motivation to combine would not have an adequate explanation or rational connection with the evidence in the art. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERM/Examiner, Art Unit 3685

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685